

Exhibit 10.3


FIRST AMENDMENT TO GUARANTY


FIRST AMENDMENT TO GUARANTY, dated as of May 7, 2020 (this “Amendment”), by and
between CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Guarantor”), and CITIBANK, N.A., a national banking association (“Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as hereinafter defined).
RECITALS


WHEREAS, NSREIT CB Loan, LLC, CB Loan NT-II, LLC, CLNC Credit 3, LLC, CLNC
Credit 4, LLC, CLNC Credit 3EU, LLC, and CLNC Credit 3UK, LLC, each a Delaware
limited liability company (collectively, “Seller”) and Buyer are parties to that
certain Amended and Restated Master Repurchase Agreement, dated as of April 26,
2019 (as amended, modified and/or restated, the “Repurchase Agreement”), between
Seller and Buyer;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guaranty,
dated as of April 23, 2018 (as amended, modified and/or restated, the
“Guaranty”), from Guarantor to Buyer; and


WHEREAS, Guarantor and Buyer wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby agree that the Guaranty shall be amended and modified
as follows:


1.Amendment of Guaranty. Guarantor and Buyer hereby agree that the Guaranty
shall be amended and modified with retroactive effect as follows:
(a)
Article V(l) of the Guaranty is hereby deleted in its entirety and replaced with
the following:

(l)Financial Covenants. Guarantor shall at all times, from and after January 1,
2020, satisfy the following financial covenants, as determined quarterly
following the end of each fiscal quarter of Guarantor on a consolidated basis in
accordance with GAAP, consistently applied:
(i)    Minimum Liquidity.  Liquidity at any time shall not be less than the
lower of (i) Fifty Million Dollars ($50,000,000.00) and (ii) the greater of (A)
Ten Million Dollars ($10,000,000.00) and (B) five percent (5%) of Guarantor’s
Recourse Indebtedness;







--------------------------------------------------------------------------------




(ii)    Minimum Consolidated Tangible Net Worth.  Consolidated Tangible Net
Worth at any time shall not be less than the sum of (i) $1,500,000,000.00, and
(ii) seventy-five percent (75%) of the net cash proceeds thereafter received by
the Guarantor (x) from any offering by the Guarantor of its common equity and
(y) from any offering by the Sponsor of its common equity to the extent such net
cash proceeds are contributed to the Guarantor, excluding any such net cash
proceeds that are contributed to the Guarantor within ninety (90) days of
receipt of such net cash proceeds and applied to purchase, redeem or otherwise
acquire Capital Stock issued by the Guarantor (or any direct or indirect parent
thereof);
(iii)    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio at
any time may not exceed 0.75 to 1.00; and
(iv)        Minimum Interest Coverage Ratio. As of any date of determination,
the ratio of (i) Consolidated EBITDA for the period of twelve (12) consecutive
months ended on such date (if such date is the last day of a fiscal quarter) or
the fiscal quarter most recently ended prior to such date (if such date is not
the last day of a fiscal quarter) to (ii) Consolidated Interest Expense for such
period shall not be less than 1.40 to 1.00.
2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Guaranty shall be deemed to refer to the Guaranty as amended and modified by
this Amendment and as same may be further amended, modified and/or restated.
3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Buyer that, as of the date hereof, (i) it has the
power to execute, deliver and perform its respective obligations under this
Amendment, (ii) this Amendment has been duly executed and delivered by it for
good and valuable consideration, and constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Buyer that all of
the representations and warranties set forth in Article IV of the Guaranty
remain true and correct as of the date hereof.
4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of


2



--------------------------------------------------------------------------------




a signature page to this Amendment in Portable Document Format (PDF) or by
facsimile transmission shall be effective as delivery of a manually executed
original counterpart thereof.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Buyer in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Buyer’s external legal counsel.
7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms.
8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.


[NO FURTHER TEXT ON THIS PAGE]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC 




By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President
 
 
 
 
 
 
 
BUYER:
 
CITIBANK, N.A.
 
 
 
By: /s/ Richard Schlenger 
Name: Richard Schlenger
Title: Authorized Signatory












--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


NSREIT CB LOAN, LLC,  
 a Delaware limited liability company
  
By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President




CB LOAN NT-II, LLC,
 a Delaware limited liability company


  
By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President




CLNC CREDIT 3, LLC,
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President




CLNC CREDIT 4, LLC,
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President
















--------------------------------------------------------------------------------




CLNC CREDIT 3EU, LLC,
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President




CLNC CREDIT 3UK, LLC,
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
Name: David A. Palamé
Title: Vice President












